IN THE
                        TENTH COURT OF APPEALS



                              No. 10-14-00376-CV

                      IN RE KAREN G. BAUNCHAND



                              Original Proceeding



                         MEMORANDUM OPINION


       Relator’s Petition for Writ of Mandamus filed on December 8, 2014 is denied.

Relator’s Emergency Motion for Interim Relief also filed on December 8, 2014 is

dismissed as moot. To the extent not previously lifted, the stay granted on December

18, 2014 is lifted.



                                      TOM GRAY
                                      Chief Justice
Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Mandamus denied
Motion dismissed
Stay lifted
Opinion delivered and filed June 11, 2015
[OT06]




In re Baunchand                             Page 2